DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted February 3, 2022.  The present application is a CON of application 13/798,031 (now abandoned).  Claims 1 – 4, 6, 8 – 14, and 16 are amended.  Claims 17 – 18 are new.  Claims 7 and 15 were previously cancelled. Claims 1 – 6, 8 – 14, and 16 – 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 8 – 14, and 16 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 6, 8 – 14, and 16 – 18 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 9 recite a method for referral analysis, the method comprising:  receiving medical information from a plurality of medical data sources, the medical information including visit-note data and reported-referral data, the medical information received in different formats; reformatting the medical information by converting the different formats into a single format that facilitates reconciling and de-duplicating of the medical information;  retrieving the reformatted medical information; building, an intent-based clustering model by applying one or more set of rules to historical reformatted medical information, wherein the intent-based clustering model is configured to analyze other reformatted medical information and identify one or more referrals within the other reformatted medical information, and wherein applying the one or more set of rules comprises at least one of: (i) identifying similarities within the other reformatted medical information, (ii) defining characteristics of the other reformatted medical information to determine the similarities for identification, (iii) clustering the other reformatted medical information based on received user queries, or (iv) identifying 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by tracking patient referral practices. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. Claims 1 and are abstract but for the inclusion of the additional elements including “A computer-implemented method for electronic referral analysis, the method implemented by a medical information navigation engine ("MINE") including an interface server, a front-end server, and a back-end server”, “the interface server via at least one secure communication link”, “the back-end server”, “transmitting, by the interface server, the reformatted medical information to a database in encrypted form, the database 
Claims 17 – 18 are abstract but for the inclusion of the additional elements including a “search engine”, an “Application Programming Interface”, and “a computing device”.  These are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that 
[0048] The foregoing modules may be software programs, executed by a computer or computing engine of suitable sorts, or may be implemented in hardware.
[0049] FIG. 3 shows an exemplary embodiment implementing the system 100 using various devices. That is, the medical system 330 is analogous to the system 100 and is shown to include the sources 114 coupled to communicate, securely, through the secure communication link 342, to the interface 113. The link 342 may be any suitable communication channel allowing information, of various formats and types, to be transferred to the interface 113 in a secure and encrypted fashion. Exemplary communication channels of which the link 342 is made include the Internet, VPN connections over the Internet, private dedicated digital lines such as Tl, T3, El, E3, SONET, and other fiber optic formats. 
[0050] The interface 113, in some embodiments, is a software program that executes on one or more servers 232, which can be a server of any kind of suitable computing engine, such as personal computer (PC). The servers 232 receive secure information through the link 342 from the sources 114. The processor 116, in some embodiments, includes the module 236 and one or more servers 234, which may be any suitable computing engine, similar to the servers 232, including but not limited to PCs or servers.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 7, 10 – 14, and 16 – 18 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The rejection of Claims 1 – 5, 9 – 13, and 16 under 35 U.S.C. 103 as being unpatentable over Breitenstein et al., herein after Breitenstein (U.S. Publication Number 2011/0077972 A1) were withdrawn in the Office Action dated November 3, 2021.
The rejection of Claims 6 and 14 under 35 U.S.C. 103 as being unpatentable over Breitenstein et al., herein after Breitenstein (U.S. Publication Number 2011/0077972 A1) in view of Rao et al., herein after Rao (U.S. Publication Number 2006/0265253 A1) were withdrawn in the Office Action dated November 3, 2021.

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
35 USC § 101 Claim Rejections 
The Applicant argues the pending claims do not recite any abstract idea.  The Examiner respectfully disagrees. The Examiner respectfully submits the present claims disclose receiving medical information from a plurality of medical data sources, the medical information including visit-note data and reported-referral data, the medical information received in different formats; reformatting the medical information by converting the different formats into a single format that facilitates reconciling and de-duplicating of the medical information;  retrieving the reformatted medical information; building, an intent-based clustering model by applying one or more set of rules to historical reformatted medical information, wherein the intent-based clustering model is configured to analyze other reformatted medical information and identify one or more referrals within the other reformatted medical information, and wherein applying the one or more set of rules comprises at least one of: (i) identifying similarities within the other reformatted medical information, (ii) defining characteristics of the other reformatted medical information to determine the similarities for identification, (iii) clustering the other reformatted medical information based on received user queries, or (iv) identifying information within the other reformatted medical information that has changed over time;242090-41 (APX-1301-C1)PATENT inferring, unreported referrals, the unreported referrals comprising instances in which a referral of the one or more referrals detected by the intent-based clustering model does not appear in the reported-referral data; generating metrics by (i) adding reported referral activity in the reported-referral data to the inferred unreported referrals to generate a combined referral number and (ii) dividing the reported referral activity by the combined referral number; and displaying the generated metrics including one or more 

Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.


The Applicant argues the Applicant’s claims are directed to “significantly more” than the abstract idea, specifically that the additional elements were not well known, routine, or conventional. The Examiner respectfully submits the Berkheimer memo discloses “a citation to an express statement in the specification or to a statement made by applicant during prosecution that demonstrates the well-understood, routine, conventional nature of additional elements.”   The Examiner submits the Applicant’s own published specification supports this conclusion and recites:
[0048] The foregoing modules may be software programs, executed by a computer or computing engine of suitable sorts, or may be implemented in hardware.
[0049] FIG. 3 shows an exemplary embodiment implementing the system 100 using various devices. That is, the medical system 330 is analogous to the system 100 and is shown to include the sources 114 coupled to communicate, securely, through the secure communication link 342, to the interface 113. The link 342 may be any suitable communication channel allowing information, of various formats and types, to be transferred to the interface 113 in a secure and encrypted fashion. Exemplary communication channels of which the link 342 is made include the Internet, VPN connections over the Internet, private dedicated digital lines such as Tl, T3, El, E3, SONET, and other fiber optic formats. 
[0050] The interface 113, in some embodiments, is a software program that executes on one or more servers 232, which can be a server of any kind of suitable computing engine, such as personal computer (PC). The servers 232 receive secure information through the link 342 from the sources 114. The 
The Examiner submits the Berkheimer memo requires factual support on the record, which is shown in the 101 rejection above, as well as in the response to the Applicant’s 101 argument.  The Applicant’s published specification supports the elements in the claims are “well-understood, routine, and conventional”.  The Berkheimer memo recites “In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.”  The Examiner has cited multiple paragraphs in the Applicant’s published specification (see above) which are directed to well-understood, routine or conventional elements.  Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626